Citation Nr: 0408211	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  95-41 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
hands, both elbows, and the right wrist.  

2.  Entitlement to an initial compensable disability rating 
for actinic keratosis between October 1, 1993 and July 12, 
1995.  

3.  Entitlement to an initial increased disability rating for 
actinic keratosis, evaluated as 10 percent disabling from 
July 13, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel
INTRODUCTION

The veteran served on active military duty from April 1970 to 
September 1993.  In addition, he had approximately 
three-and-a-half months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Oakland, California.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for arthritis of both elbows, hands, and wrists.  In 
addition, the RO granted service connection for actinic 
keratosis and assigned a noncompensable evaluation to this 
disability, effective from October 1, 1993.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issues 
of entitlement to service connection for arthritis of both 
elbows, hands, and wrists as well as entitlement to a 
compensable disability evaluation for actinic keratosis.  In 
May 1999, the Board remanded these claims for further 
evidentiary development.  

After completing the requested development, the RO, by an 
October 2003 rating action, granted service connection for 
post-traumatic arthritis of the left wrist and assigned a 
noncompensable evaluation to this disability, effective from 
October 14, 1993 and a 10 percent rating, effective from 
June 25, 2003.  The RO continued to deny the issue of 
entitlement to service connection for arthritis of both 
elbows, both hands, and the right wrist.  The veteran has not 
expressed disagreement with the initial ratings, or effective 
dates, assigned to his service-connected left wrist 
disability.  As such, that portion of the veteran's service 
connection claim which remains in appellate status before the 
Board includes the issue of entitlement to service connection 
for both elbows, both hands, and the right wrist.  

Also by the October 2003 rating action, the RO awarded a 
10 percent disability evaluation for the service-connected 
actinic keratosis, effective from July 13, 1995.  The Board 
notes that the RO considered this allowance to be a full 
grant of benefits sought with regard to this 
service-connected disability.  Significantly, however, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that, "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the rating 
issues with regard to the service-connected actinic keratosis 
remains in appellate status.  

Furthermore, the noncompensable and subsequent 10 percent 
evaluations assigned to the service-connected actinic 
keratosis are based on an initial grant of service connection 
for this disability.  As such, the entire period associated 
with this service-connected disability will be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the rating 
issues with regard to the service-connected actinic keratosis 
are correctly characterized as listed on the title page of 
this decision.  

The issues with regard to the initial ratings assigned to the 
service-connected actinic keratosis will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have arthritis of his hands.  

3.  The degenerative joint disease of both of the veteran's 
elbows and of his right wrist was not present in service, was 
not manifested within the first post service year and has not 
been shown to be associated with his active military duty.  




CONCLUSION OF LAW

Arthritis of both hands, both elbows, and the right wrist was 
not incurred or aggravated during active military service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and to complete his 
claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See also, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  In the statement of the case 
issued in October 1994, the supplemental statement of the 
case (SSOC) furnished in November 1995, a letter dated in May 
1997, the SSOC issued in November 1998, letters dated in 
October 1999 and in April 2003, as well as the SSOC furnished 
in December 2003, the RO informed the veteran of the specific 
provisions of the VCAA, the criteria used to adjudicate his 
service connection claim, the type of evidence needed to 
substantiate this issue, as well as the specific information 
necessary from him.  

Furthermore, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veteran Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A.. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran filed his claim for service 
connection for arthritis of multiple joints (including the 
hands, elbows, and wrists) in October 1993.  As the veteran 
submitted this claim more approximately seven years prior to 
the effective date of the VCAA, the Board finds that it was 
effectively impossible for the RO to have provided him with 
the proper notice prior to the initial denial of this issue.  
In any event, throughout the current appeal, the veteran has 
been informed on multiple occasions of the type of evidence 
necessary from him to support this claim.  Most recently, in 
December 2003, the RO issued an SSOC.  In the cover letter to 
this document, the RO notified the veteran that, prior to 
returning his records to the Board, he would have a period of 
60 days to make any comment.  The veteran failed to respond.  
Consequently, the Board concludes that the veteran has not 
been prejudiced by any notification errors.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Further, the veteran 
has been accorded several pertinent VA examinations during 
the current appeal.  



Factual Background

According to the service medical records, in November 1971, 
the veteran complained of pain with pressure on his right 
wrist and hand.  He denied having a history of trauma to 
these areas.  X-rays taken of his right wrist and hand at 
that time showed no significant abnormality and were 
essentially within normal limits.  

The veteran was treated for mild bilateral epicondylitis in 
January 1993.  In June 1993, the veteran received treatment 
for probable bilateral degenerative changes of both wrists.  
The examiner recommended that the veteran undergo a 
radiographic evaluation of his wrists to rule out 
degenerative joint disease.  X-rays taken of the veteran's 
wrists on the following day in June 1993 showed no 
significant abnormalities.  

At the separation examination, which was conducted in July 
1993, the veteran reported that he was experiencing at that 
time, or previously had, swollen or painful joints.  In 
particular, he described bilateral wrist pain upon movement 
of the joints for the past 15 years (since 1968) as a result 
of a cargo loading accident.  The veteran noted that 
inpatient treatment for this injury was not needed.  

In September 1993, the veteran was discharged from active 
military duty.  In December 1993, he underwent a VA general 
medical examination.  At that time, he reported that, during 
service, he once fell in the cargo compartment and injured 
both of his wrists.  According to the veteran, a physician 
told him at the time of the in-service injury that he had 
early arthritis.  In particular, the veteran described some 
stiffness, but no swelling or other symptoms, in his wrists, 
hands, and elbows.  A physical examination demonstrated 
normal gripping ability of both hands, full range of motion 
of all joints, the ability to make a full fist bilaterally, 
and a very strong pinch grip bilaterally.  In pertinent part, 
the examiner diagnosed arthritis of the hands, wrists, and 
elbows, by history, in total remission and asymptomatic at 
the time of the post-service examination.  

Thereafter, in July 1997, the veteran underwent a VA joints 
examination.  At that time, he complained of increasing 
bilateral wrist pain.  A physical examination demonstrated 
nontenderness of the wrists, extension of wrists from 
30 degrees to zero with pain, flexion of the wrists to at 
least 50 degrees, as well as the ability to supinate and to 
pronate both wrists normally.  X-rays taken of both of the 
veteran's wrists showed no remarkable arthritic changes.  The 
examiner diagnosed chronic arthritis of the wrists.  

In an addendum dated on the same day in July 1997, the 
examiner reiterated the findings that he had made at the VA 
examination.  In particular, the examiner noted that 
dorsiflexion of the veteran's wrists gave him some pain with 
extension beyond 30 degrees.  The examiner explained that the 
veteran's normal excursion is reduced by that amount, that 
neither his strength nor coordination is altered, and that 
speed is not a factor.  In addition, the examiner stated that 
the veteran's bilateral wrist symptomatology is a constant 
factor and is not exacerbated except by extreme dorsiflexion 
which results in pain.  

At an October 2000 VA joints examination, the veteran 
described intermittent symptoms of pain and stiffness in his 
hands and wrists as well as occasional episodes of such 
symptomatology in his elbows.  He denied any history of overt 
swelling.  A physical examination demonstrated full range of 
motion of the finger joints, wrist flexion to 75 degrees 
bilaterally, and full range of motion of the elbows.  The 
examiner recommended ruling out rheumatoid arthritis.  

Subsequently, in June 2003, the veteran underwent another VA 
joints examination.  At that time, he described daily pain 
and stiffness as well as "lots of" fatigability and loss of 
endurance.  He denied weakness, swelling, heat, redness, or 
instability.  He explained that his treatment involved mostly 
alternative forms of medications.  He denied taking 
medication on a daily basis.  

X-rays taken of the veteran's wrists showed degenerative 
joint disease commensurate with his age as well as possible 
minimal older post-traumatic change of the distal left 
navicular bone with minor arthritic narrowing of the joint 
space.  X-rays taken of the veteran's elbows reflected 
minimal symmetrical degenerative joint disease commensurate 
with his age as well as minor ligamentous calcification 
around the supracondylar regions of both distal humeri.  The 
examiner noted that laboratory results did not support a 
finding of an inflammatory form of arthritis or of rheumatoid 
arthritis.  

In pertinent part, the examiner provided the following 
impressions:  post-traumatic arthritis of the left wrist as 
well as minimal degenerative joint disease of the right wrist 
and elbows.  The examiner expressed his opinion the minimal 
degenerative joint disease of the veteran's right wrist and 
elbows is "not likely" the result of his active service.  
Additionally, the examiner concluded that "there is no 
evidence of inflammatory arthritis in the hands."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if arthritis became manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Throughout the current appeal, the veteran has asserted that 
service connection for arthritis of his hands, elbows, and 
right wrist is warranted.  In particular, he has maintained 
that he injured these joints during an in-service accident.  

As the Board has noted in this decision, the service medical 
records reflect treatment for complaints of right wrist and 
right hand pain with pressure in November 1971 and mild 
bilateral epicondylitis in January 1993.  Although probable 
bilateral degenerative changes of both wrists was suspected 
in June 1993, x-rays taken of these joints on the following 
day showed no significant abnormalities.  At the July 1993 
separation examination, the veteran described bilateral wrist 
pain upon movement of the joints for the past 15 years (since 
1968) as a result of a cargo loading accident but denied 
receiving any inpatient treatment for this injury.  

The Board acknowledges that the examiner who conducted the VA 
general medical examination in December 1993 diagnosed 
arthritis of the hands, wrists, and elbows, by history, in 
total remission and asymptomatic at the time of the 
post-service examination.  This diagnosis was not based on x-
ray findings.  The examiner who conducted the VA joints 
examination completed in July 1997 diagnosed chronic 
arthritis of the wrists.  However, x-rays of the wrists at 
that time were negative for arthritic changes.  In addition, 
the examiner who conducted the VA joints examination in June 
2003 diagnosed minimal degenerative joint disease of the 
right wrist and elbows.  

Significantly, the examiner who conducted the June 2003 
evaluation also concluded that there was no evidence of 
inflammatory arthritis of the veteran's hands.  Furthermore, 
this physician expressed his opinion that the minimal 
degenerative joint disease of the veteran's right wrist and 
elbows is "not likely" the result of his active service.  
Compensation is awarded for degenerative joint disease 
established by x-ray findings.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  The diagnoses of degenerative 
joint disease prior to 2003 were not based on x-ray findings.  
The claims folder contains no competent evidence refuting the 
June 2003 opinion.  (In this regard, the Board notes that, 
although the December 1993 VA examiner diagnosed arthritis of 
the veteran's hands, the physician also explained that he 
diagnosed this disability "by history" and that the 
disorder was "in total remission" and "asymptomatic.")  
The Board must conclude, therefore, that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for arthritis of both hands, both elbows, and the 
right wrist.  




ORDER

Service connection for arthritis of both hands, both elbows, 
and the right wrist is denied.  


REMAND

With regard to the veteran's rating claims for his 
service-connected actinic keratosis, the Board notes that the 
schedular criteria by which skin disorders are rated changed 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002) (effective August 30, 2002) 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  
Therefore, adjudication of the initial rating claims for the 
service-connected actinic keratosis must also include 
consideration of both the old and the new criteria.  The 
General Counsel of VA has held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

In this regard, the Board notes that, prior to August 30, 
2002, skin disorders such as eczema were evaluated based upon 
the presence (including frequency) of exfoliation, exudation, 
itching, lesions, disfigurement, ulceration, crusting, 
systemic or nervous manifestations, and exceptional 
repugnance, as well as the location (exposed or nonexposed 
surface) and extent of the condition.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  Since August 30, 2002, skin 
disorders such as eczema are rated based upon the extent of 
the condition over the exposed areas of the body that are 
affected or the entire body.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2003).  Also considered is the type of treatment 
necessary for the dermatological disability.  Id.  

In the present case, the rating issues regarding the 
veteran's service-connected actinic keratosis which are 
before the Board for appellate review of entitlement to a 
compensable disability for actinic keratosis, effective from 
October 1, 1993 to July 12, 1995, as well as entitlement to 
an increased disability evaluation for actinic keratosis, 
evaluated as 10 percent disabling effective from July 13, 
1995.  Further review of the claims folder indicates that the 
last VA examination of the veteran's service-connected 
actinic keratosis was conducted in July 1997.  During the 
examination, the veteran reported having recurrent itching 
eruptions on both forearms since service.  He also described 
similar eruptions on his lower legs.  A physical examination 
demonstrated the presence of a 12 centimeter by 6 centimeter 
area on the dorsum of the veteran's left forearm as well as a 
6 centimeter by 5 centimeter area on the dorsum of his right 
forearm which contained small raised papules with surrounding 
mild erythema.  The examiner diagnosed bilateral forearm 
dermatitis.  

Significantly, however, the examiner did not discuss the 
exact extent of areas of the veteran's body which are 
affected by this service-connected dermatological disorder.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  As such, the 
Board believes that a remand is necessary to provide such 
information.  To the extent possible, the VA examination 
scheduled pursuant to this remand should be conducted during 
a period of exacerbation of the veteran's actinic keratosis.  
See, Bowers v. Brown, 2 Vet. App. 675 (1992) and Ardison 
v. Brown, 2 Vet. App. 405 (1994).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered treatment to 
him for actinic keratosis since his 
separation from service in September 
1993.  The Board is particularly 
interested in records of dermatological 
treatment that the veteran has received 
at the Reno VA Medical Center (VAMC) 
since August 2003.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA dermatological examination 
to determine the nature and extent of the 
service-connected actinic keratosis.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including photographs of the 
affected area related to the 
service-connected disorder, should be 
performed.  The photographs should be 
made part of the examination report and, 
as such, should be included in the 
veteran's claims folder.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent dermatological pathology, 
which is found on examination, should be 
noted in the report of the evaluation.   
 
After reviewing the claims folder as well 
as interviewing and examining the 
veteran, the examiner should specifically 
discuss the presence (including frequency 
and extent) or absence of exfoliation, 
exudation, itching, lesions, 
disfigurement, ulceration, crusting, and 
systemic or nervous manifestations.  In 
addition, the examiner should express an 
opinion as to whether the veteran's 
service-connected skin disorder is 
exceptionally repugnant.  

Further, the examiner should discuss the 
approximate percentage of the veteran's 
entire body and the approximate 
percentage of the exposed areas affected 
by the service-connected dermatological 
disorder as well as the frequency with 
which systemic therapy (such as 
corticosteroids or other 
immunosuppressive drugs) were required 
during the past 12-month period.  

3.  The RO should then re-adjudicate the 
issues of entitlement to an initial 
compensable disability rating for actinic 
keratosis between October 1, 1993 and 
July 12, 1995 and entitlement to an 
initial increased disability rating for 
actinic keratosis, evaluated as 
10 percent disabling from July 13, 1995.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
December 2003.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



